DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 

2. Applicant's preliminary amendment filed on 12/02/2019 is acknowledged.
Claims 53-63 are pending. 


3. The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --	
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


4. Claims 53-63 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Freeman et al. (US Patent No. 6,936,704).

Application USSN 09/644934 (issued as the ‘704 patent) claims priority to provisional application USSN 60/150390, filed on 08/23/1999, which discloses the subject matter relied upon in the present rejection.

Freeman claims an isolated nucleic acid molecule encoding a polypeptide comprising the amino acid sequence set forth in SEQ ID NO: 4 (claim 11), the nucleic acid molecule of claim 11 which also encodes a heterologous polypeptide (claim 12), a 

Freeman’s SEQ ID NO: 4 is identical to instant SEQ ID NO: 2 (see SCORE).  The sequence of nucleotides 1-1535 of Freeman’s SEQ ID NO: 3 is identical to that of nucleotides 41-1574 of instant SEQ ID NO: 1, which includes the complete open reading frame of the encoded polypeptide (nucleotides 93-962 of instant SEQ ID NO: 1).

Freeman further teaches that B7-4 fusion proteins (e.g. B7-4-Ig) can be produced by recombinant expression of a nucleotide sequence encoding a first peptide having B7-4 activity and a nucleotide sequence encoding second peptide corresponding to a moiety that alters the solubility, affinity, stability or valency of the first peptide, for example, an immunoglobulin constant region, such as IgG1 or IgG4 (e.g. column 21; see also column 39, first paragraph).

Accordingly, Freeman teaches all of the limitations recited in the instant claims.



5. Claims 53-63 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kingsbury (US Patent No. 7,041,474).

Application USSN 09/796858 (issued as the ‘474 patent) claims priority to non-provisional application USSN 09/399723 (among others), filed on 09/20/1999, which discloses the subject matter relied upon in the present rejection.  Specifically, SEQ ID NOS: 41 and 42 of the ‘474 patent are disclosed as SEQ ID NOS: 66 and 68, respectively, in USSN 09/399723.



Kingsbury’s SEQ ID NO: 42 is identical to instant SEQ ID NO: 2 (see SCORE).  The sequence of nucleotides 1-1081 of Kingsbury’s SEQ ID NO: 41 is identical to that of nucleotides 35-1115 of instant SEQ ID NO: 1, which includes the complete open reading frame of the encoded polypeptide (nucleotides 93-962 of instant SEQ ID NO: 1).

Kingsbury further teaches fusion proteins which comprise a portion of a polypeptide of the invention fused with an immunoglobulin Fc domain (e.g. column 87).  A skilled artisan would at once envisage an Fc domain of immunoglobulin G as one of only five human immunoglobulin isotypes.

Accordingly, Kingsbury teaches all of the limitations recited in the instant claims.



6. Claims 53-63 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chen (US Patent No. 6,803,192; filed 11/30/1999).

Chen claims an isolated DNA comprising a nucleic acid sequence that encodes a polypeptide consisting of SEQ ID NO: 1 but lacking amino acid residues 1-22 (claim 8), a vector comprising the nucleic acid (claims 9-10), and a host cell comprising the vector (claims 11-12).

Chen names the protein of SEQ ID NO: 1, encoded by the sequence of nucleotides 73-942 of SEQ ID NO: 5, as human B7-H1, or hB7-H1 (e.g. Figs. 1-2, and description thereof). 

Chen’s SEQ ID NO: 1 is identical to instant SEQ ID NO: 2 (see SCORE).  The sequence of nucleotides 21-1037 of Chen’s SEQ ID NO: 5 is identical to that of nucleotides 41-1057 of instant SEQ ID NO: 1, which includes the complete open reading frame of the encoded polypeptide (nucleotides 93-962 of instant SEQ ID NO: 1).

Chen further teaches fusion proteins of B7-H1 with immunoglobulin heavy chain constant region, and describes a working example of hB7-H1Ig fusion protein obtained by fusing the extracellular domain of hB7H-1 to the CH2-CH3 domain of mouse IgG2a (Example 1, Materials and Methods).

Accordingly, Chen teaches all of the limitations recited in the instant claims.



7. Conclusion: no claim is allowed.



8. US Patent No. 7385036 is cited of record as pertinent to the present invention.  Specifically, attention is drawn the document dated 02/19/2014 in the prosecution record of application USSN 11287573, issued as the ‘036 patent.  The document contains the Decisions of the Patent Trial and Appeal Board in Interference proceedings among the parties of Chen, Freeman, and Kingsbury, concerning essentially the same subject matter as the presently claimed invention.   


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644